Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-8, 10-12 and 15-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1, prior art of record or most closely prior art fails to disclose, “a plurality of gaps, each gap extends from an outer edge of the second radiator in a direction of a center of the first radiator and passes through the outer edge of the second radiator, wherein: the plurality of gaps divide the radiation structure into a plurality of first radiation parts and a plurality of second radiation parts, the plurality of first radiation parts being parts of the first radiator, and the plurality of the second radiation parts being parts of the second radiator; and an outer rim of one of the plurality of second radiation parts includes a first side and two second sides spaced apart”. These features reflect the application’s invention and are not taught by the pertinent prior arts Cao (US 7688271) and Wilson (US 6034649). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Cao and Wilson to include features of amended claim 1.
Dependent claims 2, 5-8, 10 and 21 are considered to be allowable by virtue of their dependencies on claim 1.

Regarding claim 11, prior art of record or most closely prior art fails to disclose, “a plurality of gaps, each gap extends from an outer edge of the second radiator in a direction of a center of the first radiator and passes through the outer edge of the second radiator, wherein: the plurality of gaps divide the radiation structure into a plurality of first radiation parts and a plurality of second radiation parts, the plurality of first radiation parts being parts of the first radiator, and the plurality of the second radiation parts being parts of the second radiator; and an outer rim of one of the plurality of second radiation parts includes a first side and two second sides spaced apart”. These features reflect the application’s invention and are not taught by the pertinent prior arts Cao (US 7688271) and Wilson (US 6034649). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Cao and Wilson to include features of amended claim 11.
Dependent claims 12 and 15-20 are considered to be allowable by virtue of their dependencies on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845